DETAILED ACTION
1.	The Amendment filed 12/03/2021 has been entered. Claims 1 & 4-20 in the application remain pending and are currently being examined.  Claims 1, 10 & 16 were amended. Claims 2-3 have been cancelled. Claims 5-7 & 10-20 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 02/25/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/08/2021 is being considered by the examiner.

Specification
5.	The amendment filed 12/03/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the “wherein the moldable thermoelectric device is not configured to be in direct contact with the second side of the composite material second side; and wherein the moldable thermoelectric device is configured to only be in direct contact with the metallic part” of claim 1, lines 19-22.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 4 & 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claim 1, lines 19-22 which recites “wherein the moldable thermoelectric device is not configured to be in direct contact with the second side of the composite material second side; and wherein the moldable thermoelectric device is configured to only be in direct contact with the metallic part” is not supported by the original specification or claims and therefore considered new matter.
Claims 4 & 8-9 are rejected at least based on their dependency from claim 1.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


9.	Claims 1, 4 & 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As regards to	 claim 1, line 20 recites the limitation “the second side”.  There is insufficient antecedent basis for this limitation in the claim. Further, line 20 recites “the second side of the composite material second side” wherein it is unclear what the second side of the composite material second side is referring to or how a second side can be a second side in itself. For examination purposes, examiner is interpreting “the second side of the composite material second side” as “the composite material second side”. To correct this problem, amend line 20 to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4 & 8-9 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
10.	Claims 1, 4 & 8-9 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (JP 2009-208301) hereinafter Kondo.
In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Kondo discloses an apparatus (abs; fig 1-12; clm 11-15), comprising: 
a heater mat 71, the heater mat 71 capable of delivering heat required to cure a composite repair material 2’ at a temperature up to about 350F, the composite repair material 2’ having a composite material first side (top of composite repair material 2’, as seen in fig 11 & 12(2)) and a composite material second side (bottom of composite repair material 2’, as seen in fig 11 & 12(2)), the heater mat 71 further configured to contact the composite material first side (top of composite repair material 2’, as seen in fig 11 & 12(2)) when the composite material second side (bottom of composite repair 
a moldable thermoelectric Peltier element 72 formed in a rectangular shape (see fig 11), the moldable thermoelectric Peltier element 72 configured to contact the first composite structure 2 intimately, the moldable thermoelectric Peltier element 72 formed in a rectangular shape (see fig 11) further configured to deliver directed and controllable heat dissipation to the first composite structure 2, the directed and controllable heat dissipation directed by the moldable thermoelectric Peltier element 72 to the first composite structure 2 capable of being an amount to maintain the first composite structure 2 temperature below about 200F when the composite repair material 2’ is heated by the heater mat 71 to a temperature of about 350F ([0003]-[0005]; [0020]-[0021]; [0048]-[0049]; fig 11-12; clm 11-15); and
a controller in communication with (implicit of the repair part of the composite material being heated and heat being radiated using a Peltier element having good controllability, see [0020]-[0021]) the moldable thermoelectric Peltier element 72 formed in a rectangular shape ([0003]-[0004]; [0020]-[0021]; [0048]-[0049]; fig 11-12; clm 11-15);
wherein the moldable thermoelectric Peltier element 72 is not configured to be in direct contact with (see fig 11 & 12(2), gap created by first composite structure 2 between bottom of composite repair material 2’ and moldable thermoelectric Peltier element 72) the composite material second side (bottom of composite repair material 2’, 
wherein the moldable thermoelectric Peltier element 72 is configured to only be in direct contact with the first composite structure 2 capable of comprising a metallic part (see fig 11 & 12(2)) ([0003]-[0005]; [0020]-[0021]; [0048]-[0049]; fig 11-12; clm 11-15).
As regards to claim 4, Kondo discloses an apparatus (abs; fig 1-12; clm 11-15), wherein the moldable thermoelectric Peltier element 72 formed in a rectangular shape (see fig 11) is a flexible (all materials are flexible to an extent) Peltier device ([0048]-[0049]; fig 11). 
As regards to claim 8, Kondo discloses an apparatus (abs; fig 1-12; clm 11-15), wherein the composite structure 2 comprising a non-planar composite structure surface at damaged portion A ([0003]; [0048]-[0049]; fig 11-12). 
As regards to claim 9, Kondo discloses an apparatus (abs; fig 1-12; clm 11-15), wherein the controller with (implicit of the repair part of the composite material being heated and heat being radiated using a Peltier element having good controllability, see [0020]-[0021]) is configured to control a current directed from an electric source with (implicit of heat being radiated using a Peltier element, see [0020]-[0021]) to the moldable thermoelectric Peltier element 72 formed in a rectangular shape (see fig 11) ([0003]-[0004]; [0020]-[0021]; [0048]-[0049]; fig 11). 

Response to Arguments
11.	Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Kondo is not concerned with and nowhere discloses or suggests and cannot achieve at least: 1) repair of a composite material in situ, with the composite material adjoined to an adjacent structure ; 2) in situ repair of a composite material that is immediately adjacent to or that otherwise adjoins another structure where only one side of a composite material is exposed (i.e., Kondo only shows and states the advantages of both sides of the composite material exposed and available for positioning of disclosed apparatus components); and 3) minimizing, monitoring, preventing the heating of any non-composite material including any structure adjacent to or adjoined to the composite material.
(b) Kondo nowhere discloses or suggests restricting the heating of a first structure comprising a metallic material adjacent to the composite material being reworked, including material(s) in a structure positioned adjacent to or immediately adjoining the composite material, where the metallic material is rated to a temperature below about 200°F, and wherein the moldable thermoelectric device is not in direct contact with the second side of the composite material second side. 
(c) By Kondo disclosing only "spreading" a temperature across, or through, or away, from a composite material under repair where both sides of the composite material are exposed and available to contact of a heating and/or cooling apparatus (e.g., for dissipating heat away from the composite material), Kondo's methods and apparatuses would appear to intentionally induce an increase of the temperature of any structure adjoining or adjacent to the composite material, and would frustrate the present problems to be solved and as expressed in the present specification, as would be understood by one skilled in the field. 
One skilled in the field attempting to address the problems solved by the present disclosure would not look such teachings by Kondo, as the presently claimed apparatuses comprise components that will only and can only contact one side of a composite material requiring rework. That is, according to present aspects, at least as currently amended, only the composite material first side being reworked is exposed and available to be contacted by the heat source of the presently claimed systems and apparatuses. The reworked composite material's "other side" (the composite material second side; e.g., non-reworked side), as contemplated by and disclosed in the present disclosure, and as presently claimed, is in fixed position within or immediately adjacent, or otherwise adjoined to a first structure (e.g., an assembly, component, structure, etc.), such that composite material second side is not exposed or otherwise available for contact by a heating or heat dissipating apparatus. 
(d) Applicant respectfully submits that Kondo also nowhere discloses or suggests: 1) that a composite material being reworked is positioned adjacent to a material ("first structure) comprising a metallic component that is rated only to a temperature below about 200°F; 2) that an apparatus used to cure a composite material to a temperature of about 350°F can simultaneously maintain the temperature of an adjoining metallic material that is rated to a temperature of less than 200°F at such a temperature (below about 200°F) while the composite material is heated to about 350°F.
(e) The Office is asserting that Applicant is attempting to inject process limitations into the present product claims. Applicant asserts that, at least as currently amended, the presently pending claims, and the Withdrawn-Currently Amended Claims do not inject process limitations or intended use limitation. Instead, Applicant respectfully asserts that the claimed components of the present apparatuses and systems, at least as currently amended, are further structurally described with respect to the specific claimed element's allowed orientation and positioning in such apparatus and system. Accordingly, the case law cited by the Office that may apply to "intended use" is inapplicable as to the Office's rejection of the presently pending claims, at least as currently amended.
(f) Applicant respectfully submits that Kondo does not anticipate the presently pending claims.

12.	In response to applicant’s arguments, please consider the following comments.
(a) Initially, it must be understood that the preamble language “for the in-situ repair of a composite material” in claim 1, simply refers to intended use of the apparatus and does not significantly limit nor add structure to the claim. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Further, it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967). 
Furthermore, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Even further, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited “[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere,  and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface.” An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that “the references in claim 1 to adhesive tape 
Furthermore, the recitation “for the in-situ repair of a composite material… to deliver heat required to cure a composite material at a temperature up to about 350F, said composite material having a composite material first side and a composite material second side, said heat source further configured to contact the composite material first side when said composite material second side is positioned immediately adjacent to a first structure, said first structure comprising a metallic part, said metallic part rated to a temperature not to exceed about 200F… in an amount to maintain the first structure temperature below about 200F when the composite material is heated by the heat source to a temperature of about 350F… composite material… first structure… metallic part”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kondo since Kondo meets all the structural elements of the claim and is capable of being used for the in-situ repair of a composite material, with any composite material, structure, metallic part, capable of delivering heat required to cure the composite material at a temperature up to about 350F, said composite material having a composite material first side and a composite material second side, said heat source further capable of contacting the composite material first side when said composite material second side is positioned immediately adjacent to the first structure, said first structure capable of In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As long as the apparatus of Kondo is capable of repair of a composite material in situ, with the composite material adjoined to an adjacent structure or in situ repair of a composite material that is immediately adjacent to or that otherwise adjoins another structure where only one side of a composite material is exposed and therefore cannot 
Kondo discloses: 
[0003] When the composite material is damaged, as shown in FIG. 12, the periphery ofthe damaged portion A of the composite material 2 is cut into a conical shape,and the repair composite material (repair material 2 ′) is laminated to a cut portion of the composite material. Thereafter, the repair material 2 ′ is heated by a heater and cured.
[0004] At this time, since the resin of the repair material 2 ′ (composite material) generates heat, a temperature distribution occurs in the repair material. In order for the strength of the repair material to satisfy the required value, it is necessary to keep the temperature distribution inside the repair material within a certain
fixed temperature.

[0021] In this configuration, heat is radiated using a Peltier element having good
controllability, thereby reducing the temperature distribution in the thickness direction and uniformly heating the repair material, thereby preventing unevenness in the strength of the repair material.
As clearly seen in fig. 11-12 and described in paragraphs [0003]-[0005]; [0020]-[0021]; [0048]-[0049] and claims 11-15, Kondo discloses a heater mat 71, the heater mat 71 capable of delivering heat required to cure a composite repair material 2’ at a temperature up to about 350F, the composite repair material 2’ having a composite material first side (top of composite repair material 2’, as seen in fig 11 & 12(2)) and a composite material second side (bottom of composite repair material 2’, as seen in fig 11 & 12(2)), the heater mat 71 further configured to contact the composite material first side (top of composite repair material 2’, as seen in fig 11 & 12(2)) when the composite material second side (bottom of composite repair material 2’, as seen in fig 11 & 12(2)) is positioned immediately adjacent to a first composite structure 2, the first composite structure 2 capable of comprising a metallic part, the metallic part capable of being rated to a temperature not to exceed about 200F; a moldable thermoelectric Peltier element 72 formed in a rectangular shape (see fig 11), the moldable thermoelectric 
	That is (along with other citations such as [0048]-[0049]; fig 11-12; clm 11-15), Kondo discloses a controller in communication with (implicit of the repair part of the composite material being heated and heat being radiated using a Peltier element having good controllability, see [0020]-[0021]) the moldable thermoelectric Peltier element 72 formed in a rectangular shape and wherein the apparatus 70 is configured to maintain a temperature difference between a composite repair material 2’ temperature and a composite structure 2 temperature.
(b) As already discussed above in detail in regards to claim 1 and (a), Furthermore, the recitation “for the in-situ repair of a composite material… to deliver heat required to cure a composite material at a temperature up to about 350F, said composite material having a composite material first side and a composite material second side, said heat source further configured to contact the composite material first In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As long as the apparatus of Kondo is capable of restricting the heating of a first structure comprising a metallic material adjacent to the composite material being reworked, including material(s) in a structure positioned adjacent to or immediately adjoining the composite material, where the metallic material is rated to a temperature below about 200°F, the prior art apparatus meets the requirements of the claimed feature. Applicant has not established on this record any structural distinction between apparatus within the scope of the rejected claims and the apparatus fairly described by Kondo, and no such structural distinction is apparent. Currently, Applicant’s apparatus of claim 1 only comprises three structural components, a heat source, a moldable thermoelectric device and a controller with expressions relating the apparatus to contents thereof and intended use of a known apparatus to heat and remove heat from known substrates/materials.

wherein the moldable thermoelectric Peltier element 72 is configured to only be in direct contact with the first composite structure 2 capable of comprising a metallic part (see fig 11 & 12(2)) ([0003]-[0005]; [0020]-[0021]; [0048]-[0049]; fig 11-12; clm 11-15).
(c) As already discussed above in detail in regards to claim 1 and (a)-(b), Examiner is relying on the embodiment of figures 11-12 and accompanying text, not other embodiments pointed out by Applicant which may not teach the claimed limitations and may teach different apparatus structures.
Further, as already discussed above in detail in regards to claim 1 and (a)-(b), Kondo discloses wherein the moldable thermoelectric Peltier element 72 is not configured to be in direct contact with (see fig 11 & 12(2), gap created by first composite structure 2 between bottom of composite repair material 2’ and moldable thermoelectric Peltier element 72) the composite material second side (bottom of composite repair material 2’, as seen in fig 11 & 12(2)) ([0003]-[0005]; [0020]-[0021]; [0048]-[0049]; fig 11-12; clm 11-15); and 

(d) As already discussed above in detail in regards to claim 1 and (a), Furthermore, the recitation “for the in-situ repair of a composite material… to deliver heat required to cure a composite material at a temperature up to about 350F, said composite material having a composite material first side and a composite material second side, said heat source further configured to contact the composite material first side when said composite material second side is positioned immediately adjacent to a first structure, said first structure comprising a metallic part, said metallic part rated to a temperature not to exceed about 200F… in an amount to maintain the first structure temperature below about 200F when the composite material is heated by the heat source to a temperature of about 350F… composite material… first structure… metallic part”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kondo since Kondo meets all the structural elements of the claim and is capable of being used for the in-situ repair of a composite material, with any composite material, structure, metallic part, capable of delivering heat required to cure the composite material at a temperature up to about 350F, said composite material having a composite material first side and a composite material second side, said heat source further capable of contacting the composite material first side when said composite material second side is positioned immediately adjacent to the first structure, said first structure capable of comprising a metallic part, said metallic part capable of rated to a temperature not to 
As long as the apparatus of Kondo is capable of reworking a composite material being positioned adjacent to a material ("first structure) comprising a metallic component that is rated only to a temperature below about 200°F and curing a composite material to a temperature of about 350°F while simultaneously maintaining the temperature of an adjoining metallic material that is rated to a temperature of less 
 (e) As already discussed above in detail in regards to claim 1 and (a)-(d), Currently, Applicant’s apparatus of claim 1 only comprises three structural components, a heat source, a moldable thermoelectric device and a controller with expressions relating the apparatus to contents thereof and intended use of a known apparatus to heat and remove heat from known substrates/materials. Accordingly, Examiner respectfully contends the case law cited above in detail in regards to claim 1 and (a)-(d) is indeed applicable and appropriate as to the current rejection of the presently pending claims.
(f) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 4 & 8-9 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 


Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717